DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, and species wherein L1 is alkylene, A is an oxydiphenylene structure, and wherein terminal groups are anhydride as recited in formula 6, in the reply filed on 9/30/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The species elected by Applicant is free of prior art. However, examination was continued to consider additional species within the scope of the claims. Non-elected species encompassed by the claims are not free of prior art (as set forth in the rejections below). Because there are no claims which are limited to the elected species, none of the claims are presently free of prior art.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 was amended to differentiate the branching group (previously “A3”, now “A4”) from the dianhydride “A3” group.  However, in the definitions of the groups below formulas 5 and 6, both the branching group A3 definition and the dianhydride group A3 were inadvertently changed to be A4 definitions. The definition “A4 is a tetravalent group” (i.e., the fifth line of text below formula 6) should be changed back to “A3 is a tetravalent group.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 further limits claim 6 by requiring a bonded crosslinking group to be present within a certain weight percentage range. In an embodiment wherein hydroxyl groups are present as the crosslinking groups (i.e., the preferred -and exemplified- embodiment according to the instant specification), a weight percentage as recited would be calculated as the weight of all of the hydroxyl crosslinking groups on the copolymer, relative to the weight of the entire copolymer.  However, given the weight of the imide groups and other (non-crosslinking group) structural components which must be present in the copolymer, it is unclear how the weight percentage of crosslinking group would ever approach 50 wt% based on the total weight of the copolymer. The description in the specification and preferred embodiments/examples cast doubt as to whether Applicant intended to recite a copolymer comprising 5-50 wt% of crosslinking groups based on total weight of the copolymer. The intended interpretation of the weight percentage recited in claim 7 is uncertain, thereby rendering the scope of the claim unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al (KR 20160059097; copy of original provided by Applicant, cited machine translation included).
As to claim 1, Jeon discloses a polyimide having a structure:

    PNG
    media_image1.png
    617
    830
    media_image1.png
    Greyscale

Jeon’s polyimide corresponds to a branched copolymer as presently recited wherein A1 is a trivalent functional group corresponding to instant A (i.e., instant “a” is 3), and the A3 groups bonded to the three core amide bonds correspond to the instant L1 (divalent functional) groups. 
As to instant claim 2, Jeon discloses a polyimide having the structure: 

    PNG
    media_image1.png
    617
    830
    media_image1.png
    Greyscale

Jeon’s polyimide corresponds to a branched copolymer as presently recited wherein A1 is a trivalent functional group corresponding to instant A (i.e., instant “a” is 3), and the direct bonds linking the three core amide bonds to the A3 groups correspond to the presently recited instant L1 direct bonds. [Instant claim 2 further limits the “bivalent group” option recited for instant L1, however, claim 2 does not require L1 to be a bivalent/divalent group. That is, claim 2 encompasses copolymers according to claim 1 wherein L1 is a direct bond, or, wherein L1 is a bivalent group as recited in claim 2. Jeon discloses a polyimide according to claim 2 wherein instant L1 is a direct bond.]
As to claim 3, Jeon discloses a polyimide according to claim 2, as set forth above. Instant claim 3 further limits the “polysiloxanylene” option recited for instant L1, however, claim 3 does not require L1 to be a polysiloxanylene group. That is, claim 3 encompasses copolymers according to claim 1 wherein L1 is a direct bond, or, wherein L1 is one of the bivalent groups as recited in claim 2. Jeon discloses a polyimide according to claim 3 wherein instant L1 is a direct bond.]
As to claim 11, Jeon teaches a weight average molecular weight ranging from 10,000 to 1,000,000 (p 7 of translation), which falls within the presently claimed range.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al (JP 61231029; copy of original provided by Applicant, cited machine translation included).
As to claims 1-4, Sugiura discloses a polyimide having the structure:

    PNG
    media_image2.png
    249
    383
    media_image2.png
    Greyscale

The metallophthalocyanine moieties Sugiura’s formula above correspond to a tetravalent functional group according to instant “A” (i.e., instant “a” is 4), while the direct bonds linking the four core amide groups to an “R” group of the polyimide blocks correspond to instant “L1.” 
[Instant claim 2 further limits the “bivalent group” option recited for instant L1, however, claim 2 does not require L1 to be a bivalent/divalent group. That is, claim 2 encompasses copolymers according to claim 1 wherein L1 is a direct bond, or, wherein L1 is a bivalent group as recited in claim 2. Sugiura discloses a polyimide according to claim 2 wherein instant L1 is a direct bond. Instant claim 3 further limits the “polysiloxanylene” option recited for instant L1, however, claim 3 does not require L1 to be a polysiloxanylene group. That is, claim 3 encompasses copolymers according to claim 1 wherein L1 is a direct bond, or, wherein L1 is one of the bivalent groups as recited in claim 2. Sugiura discloses a polyimide according to claim 3 wherein instant L1 is a direct bond.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanaraman (WO 2016109354).
As to claim 1, Kalyanaraman discloses a polyimide-forming composition [0010] comprising a polyimide prepolymer, wherein the prepolymer is prepared from dianhydride and diamine, using an excess of either monomer [0011]. Kalyanaraman teaches that the polyimide forming composition can further comprise a branching agent having at least three functional groups which can be, for example, amine or carboxylic acid. Kalyanaraman names trimellitic acid as an exemplary branching agent, and teaches an amount of branching agent ranging from 0.01 to 10 weight percent based on the weight of the polyimide prepolymer [0037].
When preparing a polyimide utilizing a method that does not rely on organic solvents as disclosed by Kalyanaraman [0003], the person having ordinary skill in the art would have been motivated to include any of the additional components named by Kalyanaraman in order to modify the reactivity, processability or properties of the polyimide and articles formed from the polyimide [0035]. It would have been obvious to the person having ordinary skill in the art, therefore, to have included a compound having at least three carboxylic groups, such as the trimellitic acid named by Kalyanaraman [0037], in order to provide a polyimide having branches. 
Considering the above discussion, Kalyanaraman suggests a branched copolymer having a branched amide functional group according to instant formula 1, wherein the trimellitic acid branching agent provides a trivalent functional group according to instant “A” (wherein instant “a” is 3), and wherein diamine monomers reacted with the carboxylic functional groups on the trimellitic acid branching agent provide direct bonds or divalent functional groups according to instant L1. The polyimide suggested by Kalyanaraman further contains structure attached to the branching agent which is derived from diamine and dianhydride monomers, which corresponds to the presently recited polyimide block bonded to a terminal of the branched amide functional group.
As to claims 2 and 3, Kalyanaraman suggests a branched copolymer according to claim 1 as set forth above. Kalyanaraman names examples of suitable diamines (which, as discussed in the rejection of claim 1 above, provide direct bonds or divalent groups according to instant L1 upon reaction with trimellitic acid branching agent), including diamines having alkylene groups with 6-18 carbon atoms [0016]. Kalyanaraman further teaches a polysiloxane diamine [0017], including polysiloxanediamine structures having a number of carbon atoms and number average molecular weight which fall within the ranges recited in claim 3 [0017-8]. 
As to claims 4 and 5, Kalyanaraman suggests a branched copolymer according to claim 1 as set forth above. As set forth above, Kalyanaraman names trimellitic acid as an exemplary branching agent, which is a trifunctional compound having three carboxylic acid functional groups. 
Trimellitic acid has the structure: 

    PNG
    media_image3.png
    130
    301
    media_image3.png
    Greyscale

Kalyanaraman fails to specifically name a tetrafunctional branching agent having four carboxylic acid functional groups. However, Kalyanaraman teaches that the branching agent can have “at least three” of the aforementioned functional groups [0037], and therefore, one having ordinary skill in the art would have had a reasonable expectation of success in utilizing a polyfunctional carboxylic acid compound having four, rather than three, carboxylic acid groups as Kalyanaraman’s branching agent. 
The person having ordinary skill in the art would have recognized that as the number of functional groups on a branching agent increases, the number of polymer branches created at each branching site increases. The person having ordinary skill in the art would have been motivated, therefore, to utilize a tetrafunctional branching agent analogous to an exemplary trifunctional branching agent named by Kalyanaraman in order to provide an additional branch at each branching site. Therefore, when preparing a polyimide utilizing a branching agent as suggested by Kalyanaraman, it would have been obvious to the person having ordinary skill in the art to have utilized a tetrafunctional analog of a trifunctional branching agent named by Kalyanaraman, including a tetrafunctional analog of trimellitic acid (i.e., pyromellitic acid), thereby arriving at a branched copolymer comprising a branched amide functional group derived from pyromellitic acid according to instant chemical formula I-1 (wherein the L groups are direct bonds or divalent groups derived from diamine monomers, and A1 is a benzene ring, as shown in instant claim 5, second structure in last row). 
As to claims 6, 7 and 12, Kalyanaraman suggests a branched copolymer according to claim 1 as set forth above. Kalyanaraman further teaches including a polyimide crosslinking agent such as maleic anhydride or benzophenone tetracarboxylic acid anhydride [0036] (i.e., anhydride/acid-functional compounds which would react with amino groups and become bonded to the polyimide backbone). Kalyanaraman teaches utilizing 0.01 to 10 mole percent crosslinking agent based on total moles of dianhydride or diamine monomer [0036]. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized any amount of crosslinking agent within Kalyanaraman’s disclosed range in order to achieve the desired degree of crosslinking and properties associated therewith, including an amount corresponding to a weight percentage as presently recited in claim 7.  As to claim 12, Kalyanaraman teaches that when the crosslinker comprises ethylenically unsaturated groups, the preform can be crosslinked by UV light or the polyimide can be post-crosslinked to provide strength or other properties [0048]. Therefore, a composition comprising ethylenically unsaturated groups, as suggested by Kalyanaraman, is photosensitive as presently recited.
As to claim 11, Kalyanaraman suggests a branched copolymer according to claim 1 as set forth above. Kalyanaraman discloses that the polyimide has a weight average molecular weight of 1000 to 150,000 g/mol (Daltons) [0055], which is within the claimed range.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanaraman (WO 2016109354) in view of Saeki et al (WO 2016052323; English language family member US 2017/0309844 cited herein). 
As to claims 8 and 9, Kalyanaraman discloses a polyimide-forming composition [0010] comprising a polyimide prepolymer, wherein the prepolymer is prepared from dianhydride and diamine, using an excess of either monomer [0011]. Kalyanaraman teaches that the polyimide forming composition can further comprise a branching agent having at least three functional groups which can be, for example, amine or carboxylic acid. Kalyanaraman names trimellitic acid as an exemplary branching agent, and teaches an amount of branching agent ranging from 0.01 to 10 weight percent based on the weight of the polyimide prepolymer [0037].
When preparing a polyimide utilizing a method that does not rely on organic solvents as disclosed by Kalyanaraman [0003], the person having ordinary skill in the art would have been motivated to include any of the additional components named by Kalyanaraman in order to modify the reactivity, processability or properties of the polyimide and articles formed from the polyimide [0035]. It would have been obvious to the person having ordinary skill in the art, therefore, to have included a compound having at least three carboxylic groups, such as the trimellitic acid named by Kalyanaraman [0037], in order to provide a polyimide having branches. 
Considering the above discussion, Kalyanaraman suggests a branched copolymer having a branched amide functional group according to instant formula 1, wherein the trimellitic acid branching agent provides a trivalent functional group according to instant “A” (wherein instant “a” is 3), and wherein diamine monomers reacted with the carboxylic functional groups on the trimellitic acid branching agent provide direct bonds or divalent functional groups according to instant L1. The polyimide suggested by Kalyanaraman further contains structure attached to the branching agent which is derived from diamine and dianhydride monomers, which corresponds to the presently recited polyimide block bonded to a terminal of the branched amide functional group.
Kalyanaraman teaches a general formula for suitable diamines [0015] which includes diamines having aromatic hydrocarbon groups, as well as halogenated and substituted derivatives thereof. However, Kalyanaraman fails to specifically teach a diamine having a divalent functional group according to instant formula 4 (recited in claim 9) which contains an alkylene group substituted by haloalkyl, and which contains crosslinking functional groups. 
Saeki teaches that polyimides are desirable as organic films as they have higher thermal resistance than other resins, and superior mechanical characteristics [0004]. Like Kalyanaraman, Saeki discloses a polyimide synthesized via reaction between diamine and dianhydride monomers [0034]. Saeki names many of the same diamine monomers named by Kalyanaraman (see [0043-0047 of Saeki and see [0016] of Kalyanaraman). Saeki’s list of suitable diamines further includes 2,2-bis(3-amino-4-hydroxyphenyl)hexafluoropropane [0044], which has a divalent group according to instant chemical formula 4 wherein R11 is methylene substituted with two trifluoromethyl groups, and X1 and X2 are both hydroxy (i.e., crosslinking) functional groups.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Considering Saeki’s disclosure, 2,2-bis(3-amino-4-hydroxyphenyl)hexafluoropropane was known in the art, along with the diamines named by Kalyanaraman, as a suitable diamine for reaction with dianhydride to prepare polyimides having high thermal resistance and superior mechanical properties. The person having ordinary skill in the art would have further been familiar with the structure-property relationships of known polyimide-forming monomers, and would have been motivated to select any known monomer in order to obtain the desired properties of the final polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have replaced a polyimide-forming diamine named by Kalyanaraman with the polyimide forming diamine 2,2-bis(3-amino-4-hydroxyphenyl)hexafluoropropane, as named by Saeki, thereby arriving at a polyimide as presently recited which includes a repeating unit represented by instant chemical formula 3 (wherein L6 has a structure according to formula 4 recited in claim 9). 
As to claim 10, modified Kalyanaraman suggests a branched copolymer according to claims 8 and 9, as set forth above. Kalyanaraman further teaches that the relative ratios of dianhydride and diamine can be varied depending on desired properties of the polyimides, and that use of an excess of either monomer can result in a polymer having functional end groups [0011]. Kalyanaraman also discloses that the polyimide has a weight average molecular weight of 1000 to 150,000 g/mol (Daltons) [0055].
Considering Kalyanaraman’s disclosure, the person having ordinary skill in the art would have been motivated to select appropriate end functionality of a polyimide in order to achieve the desired associated properties. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a branched polyimide from trimellitic acid, diamine and dianhydride, as suggested by modified Kalyanaraman, by utilizing an excess of either dianhydride or diamine depending on the desired functionalized end groups. (For example, a polyimide prepared from dianhydride and an excess of 2,2-bis(3-amino-4-hydroxyphenyl)hexafluoropropane, and further from trimellitic acid as a branching agent, would have an amine group-terminated structure according to instant formula 5, wherein L7 and L8 are derived from 2,2-bis(3-amino-4-hydroxyphenyl)hexafluoropropane and wherein a1 is 3.) 
Further considering Kalyanaraman’s disclosure, the person having ordinary skill in the art would have been motivated to select any appropriate weight average molecular weight within the disclosed range of 1000 to 150,000 g/mol, in order to achieve the desired mechanical properties and viscosity/melt index for processability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a branched copolymer from diamine, dianhydride, and a trimellitic branching agent, as suggested by modified Kalyanaraman, having any molecular weight within Kalyanaraman’s disclosed range, including a molecular weight corresponding to a structure wherein each branch has a number of repeating within the presently recited range of 1-10,000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766